                                      Mark S. DeMarco
                                         Attorney At Law
                                    3867 East Tremont Avenue
                                     Bronx, New York 10465
                                          718 239 7070
                                        Fax 718-239-2141
                                       MSDLaw@aol.com

                                              January 25, 2020

Honorable Jesse M. Furman                       Application GRANTED. The Clerk of Court is
United States District Court                    directed to terminate Doc. # 46.
Southern District of New York
Thurgood Marshall U.S. Courthouse                              SO ORDERED.
40 Foley Square
New York, NY 10007
                                                               January 27, 2020
BY ECF & ELECTRONIC MAIL
                                              Re:     United States v. Kevin Crosby
                                                      S2 19 Cr. 625 (JMF)


Your Honor:

       On January 24, 2020, this Court and counsel for Mr. Crosby were notified that the Acting
Attorney General has decided not to seek the death penalty for the defendants in this case.
Accordingly, I write this letter to respectfully request that I be discharged as learned counsel for
Mr. Crosby.

       Since Mr. Crosby has retained private counsel and since this case is no longer a capital
case within the meaning of 18 U.S.C. § 3005, the appointment of learned capital counsel by this
Court is no longer required.

       Therefore, it is respectfully requested that I be permitted to withdraw as learned counsel
from this case.

       Thank you for your attention to this matter.


                                              Respectfully submitted,



                                              Mark S. DeMarco

cc:    All Counsel
       By ECF
